NUMBER 13-11-00025-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                 IN RE ADRIAN CASTRO


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Per Curiam Memorandum Opinion1

       Relator, Adrian Castro, filed a petition for writ of mandamus in the above cause

on January 18, 2011, seeking to compel the Honorable Federico Hinojosa, who was

assigned to hear the underlying matter in the 94th District Court of Nueces County,

Texas, to withdraw his order of November 12, 2010 compelling arbitration. The Court

requested and received a response to the petition for writ of mandamus from Paula

Wyatt and Wyatt Law Firm Ltd., the real parties in interest herein, and further received a

reply thereto from relator.
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and relator’s reply, is of the opinion that relator has

not shown himself entitled to the relief sought.   Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM


Delivered and filed the 9th
day of February, 2011.




                                              2